      NOTICE OF INTENTION TO ENFORCE SHAREHOLDER LIABILITY FOR
                          SERVICES RENDERED

TO:    PAUL REALI, PETER L REALI, MICHAEL II REALI, and CHRIS ADAMS

        PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the
Business Corporation Law of New York and Section 609 of the Limited Liability Company Law
of New York, you are hereby notified that Plaintiff KEIRO J. COOPER-NOLASCO and others
similarly situated intend to charge you and hold you personally liable, jointly and severally, as
one of the ten largest shareholders and/or members of:

       ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services; and
       ROYAL WASTE RECYCLING SERVICES, INC

for all debts, wages, and/or salaries due and owing to them as laborers, servants and/or
employees of the said corporations for services performed by them for the said corporations
within the six (6) years preceding the date of this notice and have expressly authorized the
undersigned, as their attorney, to make this demand on his behalf.

Dated: February 5, 2020
       Flushing, NY
                                                TROY LAW, PLLC
                                                Attorneys for Plaintiff, the proposed FLSA
                                                Collective, and Potential Rule 23 Class

                                                 /s/ John Troy
                                                John Troy (JT0481)
                                                Aaron Schweitzer (AS 6369)
                                                Leanghour Lim (LL 6988)
                                                41-25 Kissena Boulevard Suite 103
                                                Flushing, NY 11355
                                                Tel: (718) 762-1324
                                                Email: johntroy@troypllc.com
